Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 7/19/18 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-26, 28-29 as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 03/014507 A1.
WO 03/014507 A1 shows the following:
16.     An actuator, comprising: a drive motor 9 defining a motor axis; a worm 8 having a helical groove and driveable by the drive motor, said worm defined by a core diameter which is greater than twice a distance of the motor axis to a motor exterior (See Figure 1 where worm 5 is much greater than twice the diameter of the motor axis 18); and an anti-backbend chain 2 guided along the worm and including engagement means configured for engagement in the helical groove for driving the anti-backbend chain (3 and 4 ehgage helical groove 8), said anti-backbend chain being guided along the motor exterior.

18.     The actuator of claim 16, wherein the anti-backbend chain is configured for guidance past a length of the drive motor, said length corresponding to at least 50% of a length of the drive motor. (chain is much longer than 50% the length of the motor – See Figure 5)
19.    The actuator of claim 16, wherein the anti-backbend chain is configured for guidance past a length of the drive motor, said length corresponding to at least 80% of a length of the drive motor. (Figure 5 shows the chain being guided by the motor and the chain is greater than 80% the length of the drive motor)
20.     The actuator of claim 16, further comprising a chain depot arranged laterally along the drive motor and accommodating has at least two adjacent sections. (As best understood, the chain is along the rotational axis of the chain and the chain is connected to the gate which holds or depots the chain)
21.    The actuator of claim 16, wherein the at least two adjacent sections extend in parallel relation. (The chain teeth are arranged in parallel)
22.   The actuator of claim 20, wherein the anti-backbend chain has a section defined by a length and accommodated in the chain depot, said length corresponding to at least 1.5 times a length of the drive motor. (the chain and the gate exceed the length of the motor by at least 1.5 times the length of the motor)
23.     The actuator of claim 16, wherein the drive motor includes a transmission which is coupled to the worm. (the shaft 18 and associated structure is where the power is transmitted)
24.     The actuator of claim 16, wherein the worm includes a sleeve-shaped worm body and a drive shaft which is connected to the worm body in a torque-proof manner. (The motor shaft 18 is attached at 15 ridgidly)


26.     The actuator of claim 16, wherein the engagement means includes a rotatable roller or a sliding shoe configured to reduce friction and to engage in the helical groove of the worm. (the gate is mounted on rollers)
28.     The actuator of claim 16, further comprising a guide rail guiding the anti-backbend chain in a region of the worm and the drive motor and guiding and/or supporting a side facing away from an engagement side and respective outwardly facing sides of the anti-backbend chain. (Chain is on gate and is therefore guided)
29.     The actuator of claim 16, further comprising a support structure including a base plate and a bearing plate which is arranged on the base plate and bridges the anti-backbend chain, said worm being mounted on one side of the bearing plate. (bearing plate is 7 since it bears the loads of the motor and associated worm structure)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/014507.
WO 03/014507 shows the claimed invention except for a second worm driving the chain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second worm to drive the chain for the purpose of providing redundancy and to increase the drive power to the driven device.  Additionally, the mere duplication of parts has not, in itself, found to be patentable.

Allowable Subject Matter
Claims 27, 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658